The opinion of the court was delivered by
Isham, J.
It is conceded that Ira Sweetland had a legal settlement in the town of Mount Holly. Jane Stevens, by her marriage with Ira Sweetland, on the 10th of July, 1829, took the set*657tlement of her husband. Slade’s Stat. 381; Comp. Stat. 128. Sarah J. Sweetland, who was the illegitimate child of Jane Stevens and Ira Sweetland, derived no settlement in Mount Holly, by the marriage of her mother. Wells v. Westhaven, 5 Vt. 322. Nor has she gained a settlement in that town by residence. It is admitted, however, that at the time of the marriage of Jane Stevens with Ira Sweetland, he recognized Sarah J. Sweetland as his child. The question arises, whether by this intermarriage and recognition, Sarah J. Sweetland derived a settlement in Mount Holly. If she has derived a settlement by that act, the town are responsible for the expenses of her sickness for which this action is brought; — otherwise, this action cannot be sustained. Comp. Stat. 515 § 2.
The act of 1821, which was in force at the time of the marriage of these parties, provides, “ that when a man shall have one or “ more children by a woman, and shall afterwards intermarry with “ such woman, such child or children, if recognized by him, shall he “ thereby legitimated, and be capable of inheriting.” The Comp. Stat. 365 § 5, is more specific, and provides “that the child shall be “ considered legitimate to all intents and purposes, and be capable “of inheriting.” In this latter statute, the legislature, evidently, intended to re-enact the provisions of the act of 1821, and, in the use of more specific language to give the construction which it was designed that act should receive. The intention of the legislature in the passage of that act is the rule of determination; — to ascertain which, all rules of construction are made subservient.
In Broom’s Legal Maxims 247, the rule is given, “ that in the “ construction of statutes, one part must be so construed by another^ “ that the whole may stand, and if it can be prevented, no clause, “ sentence, or word shall he superfluous, void, or insignificant;— “ regard is also to be had to the policy which dictated the act.” If the words, “shall he thereby legitimated,” had been entirely omitted in the act of 1821, the intention of the legislatux-e would be evident, clearly and naturally expressed — that the right of inheriting alone was intended. But to give that limited, construction to the act, when those words are inserted, would render that whole sentence superfluous and unmeaning, and be a palpable violation of established rules of construction. It would also contravene the policy which dictated the act, to limit its operation to the right of in*658heriting property. The parents, by their subsequent intermarriage, and their recognition of the child as their own, have done every act within their power to efface the injury, and atone for the of-fence. Under those circumstances, the legislature intended to make the child legitimate, and to place the child on the footing of those born in lawful wedlock. They designed to efface the evidences of that transgression, by removing the incapacities that rested upon their offspring. In giving this construction to the act we give to the words, “ shall be thereby legitimated,” an appropriate meaning, and to all the words of the act, their ordinary signification, and enforce between those persons the relative duties of parent and child.
"We are led more readily to this construction of the act of 1821, from the provisions of the act passed in 1822, in relation to the adoption of a child by its putative father. Slade’s Stat. 358, No. 2. That act provides, that when a child is adopted according to its provisions, “ such child shall thereafter be considered, as re“spects such father, legitimate, and be capable of inheritance.” The effect of such legitimation is expressly limited to the father, and therefore, may be disaffirmed by the child within one year after coming of age. Every legal consequence, that results from that act of adoption, so far as it may effect others, is expressly cut off by that limitation. It is a reasonable inference, therefore, that a legitimation for every purpose was intended under the act of 1821, with all its legal consequences, as no limitation of its effect is made in the act. We think, therefore, that the marriage of these parents and their recognition of Sarah J. Sweetland, as their child, rendered her legitimate, the same as if born in lawful wedlock. A derivative settlement in the town of Mount Holly from her father, is one of the legal consequences, that results from that act of legitimation.
The judgment of the County Court is affirmed.